DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 7/19/2022, claims 21-45 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11395058 in view of Ogura et al. (US 20160234594 A1) hereinafter Ogura.
Regarding claim 21, Claim 1 of the patent teaches all the limitations of the claim except the limitations wherein the apparatus further comprises wherein the surface area of the acoustic membrane is smaller than a surface area of the contaminant proof membrane however,
Since it is known in the art as evidenced by Ogura for an apparatus to further comprise wherein the surface area of the acoustic membrane is smaller than a surface area of the contaminant proof membrane in (Protection membrane 5 and membrane 1 are larger in area than transducer 3 in Figs. 1(b) and 2).
An ordinary skilled in the art would be motivated to modify the invention of claim 1 of the patent with the teachings of Ogura for the benefit of improving the sound capturing of the apparatus, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Ogura.
Regarding claim 22, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 2 of the patent further teaches the apparatus further comprising wherein the first end of the microphone plug is directly attached to the microphone.
Regarding claim 23, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 3 of the patent further teaches the apparatus further comprising wherein the microphone is a microelectromechanical systems (MEMS) microphone attached to a first surface of a printed circuit board (PCB), and wherein the first end of the microphone plug is attached to a second surface of the PCB such that the PCB is located substantially between the MEMS microphone and the microphone plug.
Regarding claim 24, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 23, claim 4 of the patent further teaches the apparatus further comprising wherein the PCB includes an opening disposed between the microphone and the interior cavity of the gasket, and wherein a portion of the microphone plug extends through the opening in the PCB.
Regarding claim 25, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 23, claim 5 of the patent further teaches the apparatus further comprising wherein the microphone plug is attached to the second surface of the PCB such a portion of the second surface is exposed, and wherein the exposed portion of the second surface includes a waterproof coating.
Regarding claim 26, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 23, claim 6 of the patent further teaches the apparatus further comprising at least one light-emitting diode (LED) disposed on the PCB adjacent to at least one of the microphone plug or the gasket, and wherein the at least one of the microphone plug or the gasket is formed from a translucent material such that light emitted from the LED is visible outside of the housing.
Regarding claim 27, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 7 of the patent further teaches the apparatus further comprising wherein the contaminant-proof membrane and the gasket are formed as a unitary component.
Regarding claim 28, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 8 of the patent further teaches the apparatus further comprising wherein the microphone plug includes one or more venting channels to equalize pressure between the interior cavity and an interior of the housing.
Regarding claim 29, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 9 of the patent further teaches the apparatus further comprising wherein the gasket and the microphone plug include corresponding interlocking features configured to mate with one another to retain the microphone plug within the interior cavity.
Regarding claim 30, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 10 of the patent further teaches the apparatus further comprising wherein the microphone plug includes a fluid trap configured to prevent fluid entering into the interior cavity via the contaminant-proof membrane from reaching a sound inlet of the microphone.
Regarding claim 31, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 11 of the patent further teaches the apparatus further comprising a protective mesh disposed adjacent the second end of the microphone plug, wherein the protective mesh is configured to limit deformation of the contaminant-proof membrane in response to external pressure.
Regarding claim 32, claim 1 of the patent as modified by Ogura teaches the apparatus of claim 21, claim 12 of the patent further teaches the apparatus further comprising wherein the interior cavity has an internal dimension that is smaller than an outer dimension of the microphone plug, wherein the gasket is formed from a resiliently flexible material, and wherein the microphone plug is formed from a material that is more rigid than the resiliently flexible material such that, when inserted into the interior cavity, the microphone plug is configured to compress sidewalls of the gasket forming the interior cavity to mate the microphone plug with the gasket.
Regarding claim 33, claim 13 of the patent teaches all the limitations of claim 33 except wherein the apparatus further comprises a microphone comprising an acoustic membrane having a second surface area that is less than the first surface area however, 
Since it is known in the art as evidenced by Ogura for an apparatus to further comprise a microphone comprising an acoustic membrane having a second surface area that is less than the first surface area in (Protection membrane 5 and membrane 1 are larger in area than transducer 3 in Figs. 1(b) and 2).
An ordinary skilled in the art would be motivated to modify the invention of claim 13 of the patent with the teachings of Ogura for the benefit of improving the sound capturing of the apparatus, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 13 of the patent with Ogura.
Regarding claim 34, claim 13 as modified by Ogura teaches claim 33, claim 14 further teaches the device further comprising wherein the at least one elongate through-hole comprises a plurality of through-holes.
Regarding claim 35, claim 13 as modified by Ogura teaches claim 33, claim 15 further teaches the device further comprising wherein a first end of the elongate plug is directly attached to the microphone, and a second end of the elongate plug is configured to be inserted into the interior cavity of the gasket.
Regarding claim 36, claim 13 as modified by Ogura teaches claim 33, claim 16 further teaches the device further comprising wherein the microphone is a microelectromechanical systems (MEMS) microphone attached to a first surface of a printed circuit board (PCB), and wherein the first end of the elongate plug is attached to a second surface of the PCB such that the PCB is located substantially between the MEMS microphone and the elongate plug.
Regarding claim 37, claim 13 as modified by Ogura teaches claim 36, claim 17 further teaches the device further comprising wherein the microphone is a microelectromechanical systems (MEMS) microphone attached to a first surface of a printed circuit board (PCB), and wherein the first end of the elongate plug is attached to a second surface of the PCB such that the PCB is located substantially between the MEMS microphone and the elongate plug.
Regarding claim 38, claim 13 as modified by Ogura teaches claim 33, claim 18 further teaches the device further comprising wherein the contaminant-proof membrane and the gasket are formed as a unitary component.
Regarding claim 39, claim 13 as modified by Ogura teaches claim 33, claim 19 further teaches the device further comprising wherein the interior cavity has an internal dimension that is smaller than an outer dimension of the elongate plug, wherein the gasket is formed from a resiliently flexible material, and wherein the elongate plug is formed from a material that is more rigid than the resiliently flexible material such that, when inserted into the interior cavity, the elongate plug is configured to compress sidewalls of the gasket forming the interior cavity to mate the elongate plug with the gasket.
Regarding claim 40, claim 13 as modified by Ogura teaches claim 33, claim 20 further teaches the device further comprising wherein the gasket and the elongate plug include corresponding interlocking features configured to mate with one another to retain the elongate plug within the interior cavity.
Regarding claim 41, claim 33 teaches all the limitations of the claim except the limitations wherein the method further comprises wherein a surface area of the acoustic membrane is smaller than a surface area of the contaminant-proof membrane however,
Since it is known in the art as evidenced by Ogura for an apparatus to further comprise wherein a surface area of the acoustic membrane is smaller than a surface area of the contaminant-proof membrane in (Protection membrane 5 and membrane 1 are larger in area than transducer 3 in Figs. 1(b) and 2).
An ordinary skilled in the art would be motivated to modify the invention of claim 33 of the patent with the teachings of Ogura for the benefit of improving the sound capturing of the apparatus, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 33 of the patent with Ogura.
Regarding claim 42, claim 33 as modified by Ogura teaches claim 41, claim 34 further teaches the device further comprising wherein attaching a gasket to an inner surface of a housing comprises: overmolding the gasket to the inner surface of the housing.
Regarding claim 43, claim 33 as modified by Ogura teaches claim 41, claim 35 further teaches the device further comprising forming the contaminant-proof membrane and the gasket as a single unitary component.
Regarding claim 44, claim 33 as modified by Ogura teaches claim 41, claim 36 further teaches the device further comprising wherein coupling the first end of the microphone plug to the microphone comprises: directly attaching the first end of the microphone plug to a second surface of a printed circuit board (PCB), such that the PCB is located substantially between the microphone and the microphone plug.
Regarding claim 45, claim 33 as modified by Ogura teaches claim 41, claim 37 further teaches the device further comprising wherein the microphone is a microelectromechanical systems (MEMS) microphone.
Allowable Subject Matter
Claims 21-45 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Watanuki et al. (JP 2014160962 A) hereinafter Watanuki.
Regarding claim 21, Watanuki teaches An apparatus (10 in Fig. 6), comprising: a housing (12 in Fig. 6) comprising at least one acoustic port (16 in Fig. 6); a gasket (19 in Fig. 6) attached to the housing (19 is attached to 12 in Fig. 6) and including an interior cavity (15 in Fig. 6); a contaminant-proof membrane (18 in Fig. 6) disposed between the interior cavity of the gasket and the at least one acoustic port (18 is positioned inside the interior cavity 15 and the acoustic port 16 in Fig. 6); a microphone  (2 in Fig. 6) comprising a sound inlet (1 in Fig. 6) and an acoustic membrane, Watanuki does not specifically disclose the apparatus further comprising wherein a surface area of the acoustic membrane is smaller than a surface area of the contaminant-proof membrane; and a microphone plug comprising a first end coupled to the microphone, a second end located within the interior cavity of the gasket, and a through hole configured to acoustically couple the contaminant-proof membrane to the sound inlet.
The following is the reason for allowance of claim 21:
Watanuki alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein a surface area of the acoustic membrane is smaller than a surface area of the contaminant-proof membrane; and a microphone plug comprising a first end coupled to the microphone, a second end located within the interior cavity of the gasket, and a through hole configured to acoustically couple the contaminant-proof membrane to the sound inlet, 
Therefore, the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 22-32, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 21.
Regarding claim 33, claim would be allowed if the nonstatutory double patenting rejection is overcome for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of would be allowed claim 21 (see reason for would be allowance of claim 21 above).
Regarding claims 34-40, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 33.
Regarding claim 41, claim would be allowed if the nonstatutory double patenting rejection is overcome for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of would be allowed claim 21 (see reason for would be allowance of claim 21 above).
Regarding claims 42-45, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654